DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The prior art fails to disclose or suggest a method of genetically engineering a C1-fixing bacteria comprising introducing one or more vectors comprising nucleotide sequences encoding a CRISPR/Cas9 system into the bacteria.  The nucleotides encode a guide RNA sequence that is capable of hybridizing with a bacterial target sequence and a CRISPR/Cas9 protein.  The nucleotide sequence encoding the CRISPR/Cas9 protein is under the control of the novel inducible promoter ipl12.  The Cas9 protein can interact with the DNA molecule and alter the expression or sequence of the DNA molecule.  The CRISPR/Cas9 sequence can be derived from a Streptococcus pyogenes or Streptococcus thermophilus, with the term “derived from” indicating that the nucleic acid or protein can be modified or adapted from a wild-type nucleic acid or protein.  Modifications and adaptations can include insertions, deletions, mutations, and/or substitution of nucleic acids or genes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636